Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Amendment filed on 8/30/2022 and is a response to said Amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki, US 20170189784 (Sasaki).
Regarding Claims 1, 5, 9. 
Sasaki discloses a method/non-transitory/information processing apparatus comprising: 
a memory (para 166); and 
a processor coupled to the memory (para 166) and configured to: 
acquiring a recognition result including elements that are performed in an exercise of a scoring competition performed by a competitor and have been recognized based on 3D sensing data acquired by sensing the exercise (para 53, 55-56, 60. 63-64. Sensors are used for acquiring/recognizing elements, the individual phases, of a golf swing performed by an individual such as a golfer. In this case, elements are interpreted as the phases of the golf swing when a golfer performs and exercise such as a golf swing. Golf is a scoring competition that can be performed by a competitor. Sensors are used for sensing the elements of the golf swing three-dimensionally.), and 
element dictionary data in which characteristics of elements performed in the scoring competition are defined (para 55-56, 60, 64. There are characteristics of the phases of a golf swing, such as the angles of the joints and head of the golfer at certain times that represents the phase of the swing.); 
displaying, on a display, 3D model video that is video of 3D model data that is obtained based on the 3D sensing data (Fig 2, 6, 14-15, para 80, 161), and identifying, based on the recognition result, an element currently displayed in the 3D model video (Fig 15, para 60, 130. A phase of a golf swing can be determined based on 3D model); 
determining evaluation indexes related to the element currently displayed, out of a plurality of evaluation indexes that each determine a scoring of an element performed in the scoring competition (para 161), by referring to a table stored in a storage unit (Fig 2-6, 14-15, elem 210; para 56-58, 60, 64. The table referred upon is interpreted as the data structure that is relied for performing the scoring of an element, the golf swing, performed by the golfer. To further elaborate, there is a table (Fig 2) that is relied upon that represents the phases of a golf swing. By referring to that table for the corresponding phase of the golf swing, a score can be determined (Fig 14-15).),  the table defining an icon that is to be displayed on the display and is related to an evaluation index among the plurality of evaluation indexes for each of the elements (Fig 2, 14-15. Depending on which phase of the swing that is being used for evaluation and scoring, that icon related to the phase of the swing would be displayed on the display screen.); 
displaying on the display the determined evaluation indexes as icons (Fig 6, 14-15; para 130, 148-151, 163. The icons representing the phases of the swing are displayed.), each of which is selectable (Fig 6, para 81. The frame number representing the icon that can be selected for displayed for evaluation is interpreted as representing selectable icons.); 
displaying, as auxiliary information, a numerical value and a graphic superimposed on the 3D model video (Fig 14-15, para 125-127. The figures depict numerical values such as angles of joints in which they are superimposed over a 3D skeletal model  of a golfer swinging), that represent an evaluation index selected out of the displayed evaluation indexes, and include an angle of a skeleton of the competitor, the angle being indicated by the graphic (Fig 14-15, para 125-127. The figure depicts a wire-frame skeleton of the competitor as well as superimposed angles.).  
	
Regarding Claims 2, 6, 10. 
Sasaki further discloses wherein determining includes identifying a time at which the element currently displayed in the 3D model video is performed (Fig 10-11, para 56, 100, 102, 104. Time is taken into consideration in order to determine what phase of the swing is taking place.), identifying the element based on the identified time and the recognition result (para 56, 100, 102, 104), and determining evaluation indexes related to the identified element (Fig 10-11, para 56, 64, 125. Depending on the phase of the swing taking place, the evaluation index would be determined and relied upon so that the phase of the swing can be evaluated and scored and displayed accordingly. For example, Fig 14 depicts the backswing phase of a golf swing. This means it would need to be evaluated against a backswing of a coach so that a score can be presented on how close an individual is when compared to an expert.).   

Regarding Claims 3, 7, 11. 
Sasaki further discloses generating the auxiliary information based on a joint position of the competitor recognized based on the 3D sensing data (Fig 14. The figure depicts how joint positions of both the golfer as well as the expert. The expert can be interpreted as a competitor since a golfer is being compared against an expert.).  

Regarding Claims 4, 8, 12. 
Sasaki further discloses wherein identifying further includes identifying an event of the exercise currently displayed, out of a plurality of events in the scoring competition (Fig 14. An event out of a plurality of events is interpreted as where the location of a competitor’s limbs are relative to the body in which there are a plurality of locations in which the competitor can hold his/her limbs), and determining includes determining, based on a set of the element currently displayed and the identified event, evaluation indexes related to the element currently displayed (Fig 14. Based on where the competitor’s limbs are, a score can be determined. There is a depiction near the bottom of the figure as it depicts “Good” and “Excellent”.)


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5, and 9 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner has provided a new grounds of rejection to address the new amendment using a new reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715